DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on July 1, 2021 have been entered. Claims 1, 2, 5-12, 14,  15, 17 and 18 have been amended. Claims 1-20 are still pending in this application, with claims 1, 8, 14 and 18 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claim(s) 1-7, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAEDA (US 20090189848 A1), referred herein as MAEDA in view of Liu et al. (US 20190198575 A1), referred herein as Liu further in view of Shaeffer et al. (US 20190347985 A1), referred herein as Shaeffer.
Regarding Claim 1, MAEDA teaches a display driver (MAEDA [0060] a display unit 5), comprising:
interface circuitry configured to receive MAEDA [0096] The data buffer 164 is an interface unit of the controller 63 for the upper-level apparatus. The data buffer maintains the image data D that is input from the upper-level apparatus and transmits the image data D to the control circuit 161);
image data processing circuitry comprising a buffer memory configured to store at least part of the MAEDA [0060] a controller (control unit) 63, and a common power supply and modulation circuit 64 are disposed; [0092] a data buffer 164, a frame memory 165, a memory control circuit 166, and an edge counting circuit (characteristic amount acquiring unit) 167), 
the image data processing circuitry configured to supply, based on the at least part of the MAEDA [0102] in an actual driving process, the image data D of the display image is supplied to the control circuit 161 through the data buffer 164, and the control circuit 161 transmits the supplied image data D to the memory control circuit 166 before the characteristic 
drive circuitry configured to drive a display element of the MAEDA [0063] The data line driving circuit 62 is connected to the pixels 40 through n data lines 68 (X1, X2, . . . , Xn) and supplies an image signal that defines one bit image data corresponding to each pixel 40 to the pixel 40 under control of the controller 63; [0121] In the image displaying step S104, the scanning line driving circuit 61, the data line driving circuit 62, and the common power supply and modulation circuit 64 are driven in accordance with the operation mode determined in the characteristic amount determining step S102 and the mode switching step S103, and thereby an image is displayed in the display unit 5). 
MAEDA teaches frame image, data, display area and data but does not teach 
in the zigzag pixel arrangement, the display panel comprises a plurality of pixels horizontally arranged in straight rows and vertically arranged in zigzagging columns with a physical horizontal offset between adjacent pixels within each of the zigzagging columns; and 
first frame image/data, and first display area/data.
Liu Abst: The present disclosure provides a display device including a first display panel, a second display panel, at least one detection device, and a control module. The first display panel includes a first display area having first sub-pixel regions, the second display panel includes a second display area having second sub-pixel regions, and the second display panel is movable to at least partially overlap the first display panel).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified MAEDA to incorporate the teachings of Liu, and apply the first display panel that includes a first display area having a plurality of first sub-pixel regions, the second display panel that includes a second display area having a plurality of second sub-pixel regions, as taught by Liu into the electrophoretic display device including electrophoretic elements including electrophoretic particles that is arranged between one pair of substrates.
Doing so would provide an assembled display device having a relatively superior display quality in device and method for driving a display panel.
Shaeffer discloses local passive matrix (LPM) displays in which pixel driver chips are distributed about the display area to drive matrices of pixels, which is analogous to the present patent application. Shaeffer teaches in the zigzag pixel arrangement, the display panel comprises a plurality of pixels horizontally arranged in straight rows and vertically arranged in zigzagging columns with a physical horizontal offset between adjacent pixels within each of the zigzagging columns (Shaeffer [0038] In one aspect, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified MAEDA in view of Liu to incorporate the teachings of Shaeffer, and apply the pixel driver chips with zigzag patterned rows, as taught by Shaeffer into the electrophoretic display device including electrophoretic elements including electrophoretic particles that is arranged between one pair of substrates.
Doing so would provide a LPM approach using less silicon area and cost savings compared to a direct-drive approach in device and method for driving a display panel.

Regarding Claim 2, MAEDA in view of Liu further in view of Shaeffer teaches the display driver of claim 1, and further teaches wherein the image data processing circuitry is configured to:
extract first image area image data and first boundary image data from the first frame image data (MAEDA [0012] extracting a length of the boundary between pixel data of a first gray scale level and pixel data of a second gray scale level from image data transmitted to the display unit as a characteristic amount),
the first image area image data being defined for a first image area of the first frame image (MAEDA [0106] First, in the example shown in FIG. 8, a data group Dm is formed of nine pixel data pieces d that are arranged in three rows and three columns. In 
the first boundary image data including pixel data for a first subset of the plurality of pixels located in a first portion of a second image area of the first frame image (MAEDA [0103] First, in the characteristic amount acquiring Step S101, the edge counting circuit 167 acquires the data group Dm from the frame memory 165 and counts the number of boundaries of gray scale levels included in the data group Dm by analyzing the data group Dm in the circuit. Then, the edge counting circuit 167 transmits the acquired characteristic amount N to the control circuit 16),
the second image area adjacent to the first image area (MAEDA [0032] In the above-described electrophoretic display device, it is preferable that the characteristic amount acquiring section acquires the characteristic amount by counting the number of boundaries between the pixel data of the first gray scale level and the pixel data of the second gray scale level of the input image data which corresponds to the adjacent pixels of the display unit), and
the first portion being in contact with a boundary between the first image area and the second image area (Liu [0046] For example, according to the fourth modified embodiment, the first overlap area 130 has a first portion 131 connected to the first area 110 and a second portion 132 connected to the first portion 131; [0049] Herein, according to some preferable embodiments of the present disclosure, in order to conveniently coordinate the display content with continuity, the respective amounts of the first sub-pixel regions 105 and the second sub-pixel regions 205 in the adjacent and 
supply the first display data to the drive circuitry based on the first image area image data and the first boundary image data stored in the buffer memory (MAEDA  [0121] In the image displaying step S104, the scanning line driving circuit 61, the data line driving circuit 62, and the common power supply and modulation circuit 64 are driven in accordance with the operation mode determined in the characteristic amount determining step S102 and the mode switching step S103, and thereby an image is displayed in the display unit 5).
	Same motivation as Claim 1 applies here.

Regarding Claim 3, MAEDA in view of Liu further in view of Shaeffer teaches the display driver of claim 2, and further teaches wherein the buffer memory is configured to store the first image area image data and the first boundary image data for a plurality of horizontal lines (MAEDA [0093] The control circuit 161 generates control signals (timing pulses) such as a clock signal CLK, a horizontal synchronization signal Hsync, and a vertical synchronization signal Vsync and supplies the control signals to each circuit disposed in the vicinity of the control circuit 161), and
wherein the image data processing circuitry further comprises a line memory and is configured to (MAEDA [0097] The memory control circuit 166 expands the image data D that is supplied from the control circuit 161 based on a control signal to be in correspondence with the arrangement of the pixels 5 of the display unit 5 and writes the expanded image data into the frame memory 165):
MAEDA [0097] The frame memory 165 sequentially transmits a data group formed of stored image data D to the data line driving circuit 62 as image signals); and
forward the first image area image data and the first boundary image data from the line memory to the buffer memory (MAEDA [0098] The data line driving circuit 62 latches the image signals, which are transmitted from the frame memory 165, by each one line based on a control signal supplied from the control circuit 161. Then, the data line driving circuit supplies the latched image signals to the data lines 68 in synchronization with the sequential selection operations for the scanning lines 66 which is performed by the scanning line driving circuit 61).

Regarding Claim 4, MAEDA in view of Liu further in view of Shaeffer teaches the display driver of claim 2, and further teaches wherein the image processing circuitry is configured to:
generate processed first image area image data and processed first boundary image data by applying image processing to the first image area image data and the first boundary image data stored in the buffer memory, respectively (MAEDA [0097] The memory control circuit 166 expands the image data D that is supplied from the control circuit 161 based on a control signal to be in correspondence with the arrangement of the pixels 5 of the display unit 5 and writes the expanded image data into the frame memory 165. The frame memory 165 sequentially transmits a data group formed of stored image data D to the data line driving circuit 62 as image signals); and
MAEDA [0098] The data line driving circuit 62 latches the image signals, which are transmitted from the frame memory 165, by each one line based on a control signal supplied from the control circuit 161. Then, the data line driving circuit supplies the latched image signals to the data lines 68 in synchronization with the sequential selection operations for the scanning lines 66 which is performed by the scanning line driving circuit 61).

Regarding Claim 5, MAEDA in view of Liu further in view of Shaeffer teaches the display driver of claim 4, and further teaches wherein the first display data comprises image data selected from the processed first image area image data and the processed first boundary image data based on the zigzag pixel arrangement of the display panel (MAEDA [0099] in the data group Dm, a plurality of pixel data pieces of "0" and a plurality of pixel data pieces of "1" that constitute the image data D are expanded in the arrangement corresponding to the arrangement of the pixels of the display unit 5. Accordingly, the edge counting circuit counts the number of boundaries in which the pixel data piece of "0" and the pixel data piece of "1" are adjacent to each other in the vertical or horizontal direction (in the row direction or the column direction) within the arrangement of the pixel data; Shaeffer [0075] he rows may be primary pixel driver chips 110A, and redundant pixel driver chips 110B. The rows may also be staggered, in a zigzag pattern). Same motivation as Claim 1 applies here.

Regarding Claim 6, MAEDA in view of Liu further in view of Shaeffer teaches the display driver of claim 4, and further teaches wherein the image data processing circuitry is configured to generate the processed first image area image data and the processed first boundary image data by applying the image processing to the first image area image data and the first boundary image data in units of blocks each consisting of N pixels of the plurality of pixels, where N is a natural number of two or more (MAEDA [0107] In the example shown in FIG. 9, a data group Dm is formed of 25 pixel data pieces d that are arranged in five rows and five columns. In the data group Dm, five pixel data pieces of "0" (white) that are arranged in a zigzag pattern of an approximate letter S shape are disposed in the center, and the pixel data pieces of "1" (black) are disposed so as to surround the five pixel data pieces of "0".), and
wherein the first boundary image data comprises pixel data for N pixels of the plurality of pixels per horizontal line (MAEDA [0107] In this case, the characteristic amount N that is the number of the boundaries is 12; [0111] For example, first, the number of boundaries in the row direction is acquired by counting the number of boundaries (the number of sides) between the pixel data pieces d having different gray scale levels within each row of the data group Dm).

Regarding Claim 7, MAEDA in view of Liu further in view of Shaeffer teaches the display driver of claim 2, and further teaches wherein the image data processing circuitry is configured to:
when the display driver is placed in a first operation mode, extract the first image area image data and the first boundary image data from the first frame image data store MAEDA [0097] The memory control circuit 166 expands the image data D that is supplied from the control circuit 161 based on a control signal to be in correspondence with the arrangement of the pixels 5 of the display unit 5 and writes the expanded image data into the frame memory 165. The frame memory 165 sequentially transmits a data group formed of stored image data D to the data line driving circuit 62 as image signals; [0103] First, in the characteristic amount acquiring Step S101, the edge counting circuit 167 acquires the data group Dm from the frame memory 165 and counts the number of boundaries of gray scale levels included in the data group Dm by analyzing the data group Dm in the circuit. Then, the edge counting circuit 167 transmits the acquired characteristic amount N to the control circuit 16); 
when the display driver is placed in a second operation mode, extract second image area image data for the second image area and second boundary image data from the first frame image data, the second boundary image data comprising pixel data for a second subset of the plurality of pixels located in a second portion of the first image area, the second portion being in contact with the boundary between the first image area and the second image area; store the second image area image data and first second boundary image data in the buffer memory; and supply second display data for a second display area of the plurality of display areas to the drive circuitry based on the second image area image data and the second boundary image data stored in the buffer memory (MAEDA [0032] In the above-described electrophoretic display device, it Liu [0046] For example, according to the fourth modified embodiment, the first overlap area 130 has a first portion 131 connected to the first area 110 and a second portion 132 connected to the first portion 131; [0049] Herein, according to some preferable embodiments of the present disclosure, in order to conveniently coordinate the display content with continuity, the respective amounts of the first sub-pixel regions 105 and the second sub-pixel regions 205 in the adjacent and overlapping first display area 150 and second display area 250 along the direction D3 are substantially the same or present an integer multiple relationship). Same motivation as Claim 1 applies here.

Regarding Claim 11, MAEDA in view of Liu further in view of Shaeffer teaches the display driver of claim 1, and further teaches wherein the image data processing circuitry is configured to:
generate processed first image area image data and processed first boundary image data based on the at least part of the first frame image data, the processed first MAEDA [0097] The memory control circuit 166 expands the image data D that is supplied from the control circuit 161 based on a control signal to be in correspondence with the arrangement of the pixels 5 of the display unit 5 and writes the expanded image data into the frame memory 165. The frame memory 165 sequentially transmits a data group formed of stored image data D to the data line driving circuit 62 as image signals), and 
the processed first boundary image data comprising pixel data for a second subset of the plurality of pixels located in a portion of a second image area of the first frame image (MAEDA [0103] First, in the characteristic amount acquiring Step S101, the edge counting circuit 167 acquires the data group Dm from the frame memory 165 and counts the number of boundaries of gray scale levels included in the data group Dm by analyzing the data group Dm in the circuit. Then, the edge counting circuit 167 transmits the acquired characteristic amount N to the control circuit 16), the second image area adjacent to the first image area (MAEDA [0032] In the above-described electrophoretic display device, it is preferable that the characteristic amount acquiring section acquires the characteristic amount by counting the number of boundaries between the pixel data of the first gray scale level and the pixel data of the second gray scale level of the input image data which corresponds to the adjacent pixels of the display unit), the portion being in contact with a boundary between the first image area and the second image area (Liu [0046] For example, according to the fourth modified embodiment, the first overlap area 130 has a first portion 131 connected to the first area 110 and a second portion 132 connected to the first portion 131; [0049] Herein, 
supply the first display data to the drive circuitry based on the processed first image area image data and the processed first boundary image data (MAEDA [0098] The data line driving circuit 62 latches the image signals, which are transmitted from the frame memory 165, by each one line based on a control signal supplied from the control circuit 161. Then, the data line driving circuit supplies the latched image signals to the data lines 68 in synchronization with the sequential selection operations for the scanning lines 66 which is performed by the scanning line driving circuit 61).
Same motivation as Claim 1 applies here.

Regarding Claims 12 and 13, MAEDA in view of Liu further in view of Shaeffer teaches the display driver of claim 11. The metes and bounds of the claims substantially correspond to the method claim as set forth in Claims 3 and 4; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 14, MAEDA in view of Liu further in view of Shaeffer teaches a display module (MAEDA [0060] a display unit 5), comprising:
a display panel (MAEDA [0060] The electrophoretic display device 100); and
Liu [0108] the first display panel 100, the second display panel 200, and the third display panel 330 may separately move along the connecting frame 1200 and overlap each other. In this configuration, the first display panel 100 may receive a first display signal S1 from the first end 1210 via a first drive circuit (not shown), the second display panel 200 may receive a second display signal S2 from the second end 1220 via a second drive circuit):
first interface circuitry (MAEDA [0096] The data buffer 164 is an interface unit of the controller 63 for the upper-level apparatus. The data buffer maintains the image data D that is input from the upper-level apparatus and transmits the image data D to the control circuit 161);
first image data processing circuitry (MAEDA [0060] a controller (control unit) 63, and a common power supply and modulation circuit 64 are disposed; [0092] a data buffer 164, a frame memory 165, a memory control circuit 166, and an edge counting circuit (characteristic amount acquiring unit) 167).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 15, MAEDA in view of Liu further in view of Shaeffer teaches the display module of claim 14, and further teaches a second display driver of the plurality of display drivers comprises: second interface circuitry configured to receive the Liu [0108] the first display panel 100, the second display panel 200, and the third display panel 330 may separately move along the connecting frame 1200 and overlap each other. In this configuration, the first display panel 100 may receive a first display signal S1 from the first end 1210 via a first drive circuit (not shown), the second display panel 200 may receive a second display signal S2 from the second end 1220 via a second drive circuit).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claims 2 and 4; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Regarding Claim 16, MAEDA in view of Liu further in view of Shaeffer teaches the display module of claim 15, and further teaches wherein the plurality of display drivers has a same configuration (MAEDA [0078] FIG. 3 is a partial cross-section view of the electrophoretic display device 100 showing the display unit 5. The electrophoretic display device 100 has a configuration in which the electrophoretic element 32 formed by arranging a plurality of microcapsules 20 is pinched by the component substrate 30 and the opposing substrate 31), 
wherein one of the plurality of the display drivers which is placed in a first operation mode operates as the first display driver, and wherein a different one of the plurality of the display drivers which is placed in a second operation mode operates as the second display driver (Liu [0108] Specifically, the display device 44 may include a 
Same motivation as Claim 1 applies here.

Regarding Claim 17, MAEDA in view of Liu further in view of Shaeffer teaches the display module of claim 14. The metes and bounds of the claims substantially correspond to the method claim as set forth in Claim 6; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 18, MAEDA in view of Liu further in view of Shaeffer teaches a method (MAEDA [0101] Next, FIG. 7 is a flowchart showing a method of driving), comprising:
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 19, MAEDA in view of Liu further in view of Shaeffer teaches the method of claim 18. The metes and bounds of the claims substantially correspond to the method claim as set forth in Claim 2; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 20, MAEDA in view of Liu further in view of Shaeffer teaches the method of claim 19, and further teaches wherein the first display driver and the second display driver have a same configuration (MAEDA [0078] FIG. 3 is a partial cross-section view of the electrophoretic display device 100 showing the display unit 5. The electrophoretic display device 100 has a configuration in which the electrophoretic .


Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 10, MAEDA in view of Liu further in view of Shaeffer teach the display driver of Claim 1, and further teaches wherein a number of the plurality of display areas is three or more, 
wherein the image data processing circuitry is configured to:
when the display driver is placed in a first operation mode, 
extract first image area image data and first boundary image data from the first frame image data,
the first image area image data comprising pixel data for a first image area located at an end of the first frame image, 
the first boundary image data comprising pixel data for a first portion of an adjacent image area adjacent to the first image area, in the first frame image, 
the first portion being in contact with a boundary between the adjacent image area and the first image area;
store the first image area image data and the first boundary image data into the buffer memory; and

when the display driver is placed in a second operation mode, 
extract second image area image data, second boundary image data, and third boundary image data from the first frame image data, the second image area image data comprising pixel data for a second image area located in a middle of the first frame image, the second boundary image data comprising pixel data for a second subset of the plurality of pixels located in a second portion of a third image area of the first frame image adjacent to the second image area, the second portion being in contact with a boundary between the second image area and the third image area;
store the second image area image data, the second boundary image data, and the third boundary image data into the buffer memory; and
supply second display data for a second display area of the plurality of display areas to the drive circuitry based on the second image area image data and the second boundary image data, and the third boundary image data stored in the buffer memory.
but does not teach “the third boundary image data comprising pixel data for a third subset of the plurality of pixels located in a third portion of a fourth image area of the first frame image adjacent to the second image area on an opposite side of the third image area, the third portion being in contact with a boundary between the second image area and the fourth image area.”

Claims 8 and 9 are allowed.

Regarding Claim 8, MAEDA in view of Liu further in view of Shaeffer teach a display driver, comprising:
interface circuitry configured to receive first frame image data for a first frame image, wherein the first image frame has a first horizontal resolution;
image data processing circuitry comprising a buffer memory configured to store at least part of the first frame image data, the image data processing circuitry configured to:
supply, based on the at least part of the first frame image data stored in the buffer memory, first display data for a first display area of a plurality of display
areas of a first display panel, the first display panel having a zigzag pixel arrangement, and
when the display driver is placed in an individual operation mode receive second frame image data for the second frame image, 
when the display driver is placed in the individual operation mode, store the entirety of the second frame image data received by the interface circuitry into the buffer
drive circuitry configured to:
drive a display element of the first display area based on the first display data, and when the display driver is placed in the individual operation mode, drive a second display panel based on the second display panel based on the second frame image data stored in the buffer memory.
 in the context of claim 8 as a whole, the prior art does not teach “to display a second frame image of a second horizontal resolution of one-half of the first horizontal resolution of the first frame image.” Therefore, Claim 8 is allowable.

Regarding Claim 9, MAEDA in view of Liu further in view of Shaeffer teaches the display driver of claim 8, and is allowed for the same reason describes as above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see page 14, filed on July 1, 2021, with respect to 35 U.S.C. 112(b) rejection have been fully considered and are persuasive; thus the rejection of these claims has been withdrawn. 

Applicant's arguments filed on July 1, 2021, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
Examiner notes that independent claims 1, 8, 14 and 18 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611